Name: Commission Regulation (EEC) No 3181/86 of 20 October 1986 amending Regulation (EEC) No 2672/86 laying down, for the 1986/87 wine year, detailed rules for the application of Article 39 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/6 Official Journal of the European Communities 21 . 10 . 86 COMMISSION REGULATION (EEC) No 3181/86 of 20 October 1986 amending Regulation (EEC) No 2672/86 laying down , for the 1986/87 wine year, detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (') as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 39 (8) thereof, Whereas Commission Regulation (EEC) No 2672/86 (3) lays down that the distiller must, within two months following the entry into the distillery of the by-products of wine-making, furnish proof that he has paid the advance to the producer ; whereas this period may prove inadequate for distillers and should therefore be adapted, but without weakening the guarantees for the intervention agency ; Whereas the potential alcoholic strenghth of by-products obtained from wine grapes is on average higher than that of by-products obtained from table grapes and grapes intended for the production of wine spirits ; whereas account should be taken of this difference in the descrip ­ tion of minimum characteristics ; Whereas certain inaccuracies in the sixth recital and in Article 15 of Regulation (EEC) No 2672/86 should be rectified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . In the second line of the sixth recital 'the sparkling wines mentioned above' is replaced by 'sparkling wines'. 2. Article 8 (3) is replaced by the following : '3 . Payment of the aid by the intervention agency to the distiller shall be conditional upon the distiller, within two months following submission of the appli ­ cation referred to in paragraph 2 :  furnishing proof that he has paid the advance referred to in the first subparagraph of Article 5 (2), or  providing a security in favour of the intervention agency. The security shall be equal to 1 1 0 % of the aid applied for.' 3 . The second sub-indent of the first indent of paragraph 1 and the third indent of paragraph 2 of Article 1 2 are replaced by the following : '  in wine-growing zone C : 2 litres of pure alco ­ hol/ 100 kilograms where they are obtained from varieties listed in the classification of varieties of wines for the administrative unit in question as table grape varieties or as varieties intended for the production of wine spirits ; 3,2 litres of pure alco ­ hol/ 100 kilograms where they are obtained from varieties listed in the classification for the adminis ­ trative unit in question solely as wine grape varie ­ ties .' 4 . Article 1 5 is replaced by the following : 'Article 15 The amounts referred to in this Regulation shall be converted into national currency by means, of the representative rate applicable for the wine sector on 1 September 1986.'HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2672/86 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1986. (' OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 244, 29 . 8 . 1986, p. 8 . 21 . 10 . 86 Official Journal of the European Communities No L 297/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1986 . For the Commission Frans ANDRIESSEN Vice-President